Case: 18-11189    Document: 00515640053        Page: 1     Date Filed: 11/16/2020




          United States Court of Appeals
               for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     November 16, 2020
                                No. 18-11189                            Lyle W. Cayce
                                                                             Clerk

   Chance Marcus Clyce, and on behalf of all those
   similarly situated; Donna Jill Clyce, and on behalf of
   those similarly situated; Mark Clyce, and on behalf of
   all those similarly situated,

                                                         Plaintiffs—Appellants,

                                    versus

   Frederick Farley, Investigator and Supervisor for
   Hunt County Juvenile Detention Center, individually
   and in his official capacity; Kenneth Wright,
   individually and in his official capacity; Shanigia
   Williams, individually and in her official capacity,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                     for the Northern District of Texas
                           USDC No. 3:15-CV-793


   Before Graves, Costa, and Engelhardt, Circuit Judges.
Case: 18-11189     Document: 00515640053           Page: 2   Date Filed: 11/16/2020




                                    No. 18-11189


   James E. Graves, Jr., Circuit Judge:*
          In 2009, the parents of Chance Clyce filed a lawsuit against multiple
   defendants affiliated with the Hunt County Juvenile Detention Center for
   neglecting to provide medical care to their son while in the Detention
   Center’s custody. The district court dismissed claims against two defendants
   without prejudice for improper service and granted summary judgment in
   favor of the remaining defendants. We affirmed the dismissal.
          In 2014, Chance and his parents filed a second lawsuit against multiple
   defendants affiliated with the same Detention Center and the Texas Juvenile
   Justice Department. The district court dismissed the claims for being
   untimely under the relevant statute of limitations. We reversed the dismissal
   and remanded for further proceedings, including consideration of res judicata
   and other issues presented. In 2018, the district court dismissed the case
   again, this time on res judicata grounds. We agree with Chance that res
   judicata should not apply here, so we REVERSE the dismissal and
   REMAND for further proceedings.
                     I. Procedural and Factual Background
          “In 2008, when he was thirteen years old, Chance suffered serious
   and sustained injuries while detained at Hunt County Juvenile Detention
   Center. Though some of the details are disputed, the parties agree that when
   Chance was released from the Detention Center only sixteen days after he
   arrived, he had lost several pounds, sustained bruises and a fractured arm,
   and contracted a life-threatening methicillin-resistant staphylococcus aureus
   (“MRSA”) infection. Due to this severe infection, Chance required multiple


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                         2
Case: 18-11189      Document: 00515640053            Page: 3   Date Filed: 11/16/2020




                                      No. 18-11189


   extensive surgeries on his joints and heart. He asserts that he continues to
   suffer chronic pain and will require future surgeries.” Clyce v. Butler, 876
F.3d 145, 147 (5th Cir. 2017) (Clyce II).
          In 2009, Donna and Mark Clyce, individually and as next friends of
   their minor son Chance, filed suit in the Northern District of Texas against
   Hunt County, Texas; Hunt County Juvenile Board (Board); Chief Juvenile
   Probation Officer James A. Brown; Detention Officer Anthony Searcy;
   Detention Officer Tina Jobe; Detention Officer Davis; Detention Officer
   Williams; and other unknown Detention Officers employed at the Detention
   Center. The Clyces alleged that the defendants were liable under 42 U.S.C.
   § 1983 for violating Chance’s Fourteenth Amendment due process right to
   reasonable medical care, and that Hunt County and the Board were liable
   under the Texas Tort Claims Act for misusing property that caused Chance’s
   injuries. The district court granted summary judgment in favor of Brown,
   Searcy, and Jobe on qualified immunity grounds. It also granted summary
   judgment in favor of Hunt County and the Board because the Clyces failed to
   provide sufficient evidence to support their § 1983 and tort claims. The
   district court dismissed without prejudice the claims against the remaining
   defendants, who were not timely and properly served. We affirmed the
   district court’s decision. See Clyce v. Hunt Cty., 515 F. App’x 319, 321 (5th
   Cir. 2013) (Clyce I), cert. denied, 571 U.S. 955 (2013).
          In 2014, Chance, now an adult, and his parents filed a pro se lawsuit
   in the Western District of Texas against the Texas Juvenile Justice
   Department (TJJD); its interim Executive Director David Reilly; the Hunt
   County Juvenile Detention Center; various known and unknown employees
   and officials of the TJJD; and various known and unknown staff members of
   the Detention Center, including Investigator/Supervisor Frederick Farley,
   Detention Officer Kenneth Wright, and Detention Officer Shanigia Williams
   (who was named in the previous lawsuit, but not served).



                                           3
Case: 18-11189      Document: 00515640053          Page: 4   Date Filed: 11/16/2020




                                    No. 18-11189


           The Clyces sued individually and on behalf of those similarly situated
   who were, are, or will be incarcerated at the Detention Center. Specifically,
   they alleged that Wright physically abused Chance on March 3, 2008; Farley
   lied in the investigation reports; and Williams failed to take Chance to the
   emergency room for medical treatment on March 8, 2008. They detailed a
   long list of reparative medical procedures that Chance had undergone and
   asserted that he still suffered from daily pain and would need additional
   surgeries in the future. In addition to individual compensatory and punitive
   damages, the Clyces sought to form a class composed of residents of the
   Detention Center whose claims of abuse were improperly denied. On behalf
   of the class, Chance requested declaratory and injunctive relief.
           The TJJD filed a motion to dismiss based on Eleventh Amendment
   immunity grounds. Individual defendants affiliated with the TJJD filed a
   motion to dismiss. Farley, Wright, and Williams (“Appellees”) also filed a
   motion to dismiss based on various grounds, including untimeliness, res
   judicata, and that the Detention Center was not a legal entity capable of being
   sued.
           The case was transferred to the Northern District of Texas. The
   Clyces eventually obtained counsel and opposed all pending motions to
   dismiss. The district court dismissed the case, which only Chance appealed.
   We reversed the dismissal and remanded the case for further consideration,
   holding that Texas state law did not support the district court’s conclusion
   that a next-friend lawsuit waived the tolling provision. Clyce II, 876 F.3d at
   148–50. We noted, however, that a ruling of a timely lawsuit “does not permit
   Chance to re-litigate the merits of any already decided claims.” Id. at 150.
   “Texas’s tolling provision ‘does not mean that an action commenced by, or
   on behalf of, a legally disabled individual can never be given preclusive
   effect.’” Id. (quoting Ruiz v. Conoco, Inc., 868 S.W.2d 752, 755–56 (Tex.




                                         4
Case: 18-11189      Document: 00515640053          Page: 5   Date Filed: 11/16/2020




                                    No. 18-11189


   1993)). We also granted the Clyces’ motion to dismiss the TJJD and TJJD-
   affiliated defendants.
          On remand, the magistrate judge ordered supplemental briefing on
   the “remaining grounds that support dismissal of this action.” The
   Appellees filed a supplemental brief reiterating their res judicata arguments.
   Chance, represented by a new attorney, requested leave to file an amended
   complaint, seeking to clarify the original claims and delete defendants and the
   class action considerations. The proposed amended complaint listed Chance
   as the only plaintiff and named the Detention Center, Wright, and Williams
   as the defendants. The complaint alleged violations of Chance’s First
   Amendment rights (via retaliation), Fourth Amendment rights (via excessive
   punishment), Eighth Amendment rights (via cruel and unusual punishment),
   and Fourteenth Amendment rights (via violation of his privacy, property and
   liberty interests, and equal protection rights). Chance also raised claims
   under the Rehabilitation Act of 1973 (RA) and the Americans with
   Disabilities Act (ADA). He sought damages for past and future physical and
   mental pain, medical and mental health expenses, physical impairment, and
   losses of educational opportunities.
          The magistrate judge deferred consideration of the motion to amend,
   suggesting that the amendment would be futile if the action was barred by res
   judicata. Chance moved for reconsideration, which the district court granted
   in part, deferring its decision on amendment until receipt of Chance’s
   supplemental briefing on the res judicata issue and why the amended claims
   survived dismissal. After receiving briefing from both sides, the magistrate
   judge issued a report recommending dismissal on res judicata grounds. The
   report concluded that the two lawsuits were based on the same set of relevant
   facts; Chance and the Clyces were in privity; the previous defendants and the
   Appellees were not in privity in the traditional sense, but the Appellees
   should have been named in the 2009 lawsuit under a theory of nonmutual



                                          5
Case: 18-11189      Document: 00515640053           Page: 6   Date Filed: 11/16/2020




                                     No. 18-11189


   claim preclusion; and assuming that the Detention Center is a juridical entity
   capable of being sued, the first lawsuit alleged that the Board established and
   implemented the policies for the Detention Center, and this special
   relationship justified a finding of privity. The district court adopted the
   magistrate judge’s report and dismissed the case. Chance timely appealed.
                              II. Standard of Review
          We review de novo the district court’s order denying a motion to
   dismiss under Rule 12(b)(6). Taylor v. City of Shreveport, 798 F.3d 276, 279
   (5th Cir. 2015). All well-pleaded factual allegations are accepted as true and
   viewed in the light most favorable to the plaintiff. Alexander v. Verizon
   Wireless Servs., L.L.C., 875 F.3d 243, 249 (5th Cir. 2017). We also review de
   novo the district court’s determination that res judicata bars an action. Test
   Masters Educ. Servs., Inc. v. Singh, 428 F.3d 559, 571 (5th Cir. 2005).
                                III. Legal Analysis
          Chance argues that the district court improperly dismissed his claims
   on procedural and res judicata grounds, and that it abused its discretion in
   denying him the opportunity to amend his complaint. The Appellees contend
   that res judicata barred the instant case, and that Chance should not be
   afforded another opportunity to relitigate his claims against similar
   defendants. We address Chance’s procedural challenges first, followed by
   the res judicata and amendment arguments.
                            A. Procedural Challenges
          Chance asserts the following procedural challenges on appeal: (1) res
   judicata is an affirmative defense that was improperly raised in a Rule
   12(b)(6) motion, and the 2009 lawsuit should not have been considered in
   dismissing the case; (2) the attachment of the documents to the Rule 12(b)(6)
   motion converted the pleading to a motion for summary judgment, entitling




                                          6
Case: 18-11189      Document: 00515640053           Page: 7   Date Filed: 11/16/2020




                                     No. 18-11189


   him to discovery; (3) the Appellees failed to set forth the standard of review
   and the burden of proof or specify their requested relief; and (4) the district
   court failed to address these challenges when granting the motion to dismiss.
   His arguments are all without merit.
          First, Chance is correct that res judicata generally cannot be argued in
   a motion to dismiss but should instead be pleaded as an affirmative defense.
   See Test Masters, 428 F.3d at 570 n.2. However, dismissal under Rule 12(b)(6)
   is appropriate if the res judicata bar is apparent on the face of the pleadings.
   Kansa Reinsurance Co., Ltd. v. Cong. Mortg. Corp. of Tex., 20 F.3d 1362, 1366
   (5th Cir. 1994). Chance also incorrectly argues that because the Appellees
   did not ask the court to take judicial notice of the prior lawsuit and the
   proposed amended complaint did not mention it, the district court was barred
   from considering the prior lawsuit. On the contrary, when ruling on a Rule
   12(b)(6) motion, the district court may take judicial notice of matters of
   public record. Norris v. Hearst Trust, 500 F.3d 454, 461 n.9 (5th Cir. 2007).
   The court was also entitled to take judicial notice of the 2009 proceeding on
   its own. See Fed. R. Evid. 201(c)(1).
          Additionally, it is true that if matters outside the pleadings are
   presented to and not excluded by the court, the Rule 12(b)(6) motion must
   be treated as one for summary judgment under Rule 56. See Fed. R. Civ.
   P. 12(d); Snider v. L-3 Comms. Vertex Aerospace, L.L.C., 946 F.3d 660, 666
   (5th Cir. 2019). However, because the documents attached to the motion to
   dismiss were from the 2009 lawsuit, the district court properly took judicial
   notice of them. See Norris, 500 F.3d at 461 n.9.
          The challenges to the form of the Appellees’ supplemental motion to
   dismiss are also meritless. Indeed, the supplemental motion did not specify
   the applicable standard of review, the burden of proof, or requested relief.
   However, the original motion to dismiss set forth the Rule 12(b)(6) standard.




                                          7
Case: 18-11189      Document: 00515640053             Page: 8   Date Filed: 11/16/2020




                                       No. 18-11189


   And the supplemental motion explicitly requested that Chance’s claims “be
   dismissed for failure to state a claim as they are barred by the doctrine of res
   judicata.”
          Lastly, the district court did consider Chance’s procedural challenges
   to the Appellees’ motion to dismiss. As the Appellees point out, Chance
   raised his procedural challenges in his objections to the magistrate judge’s
   report. The district court stated that it had conducted a de novo review of the
   objections and then adopted the magistrate judge’s report after finding no
   error. Accordingly, the district court did address Chance’s procedural
   arguments, albeit not explicitly.
                                  B. Res Judicata
          “Under res judicata, a final judgment on the merits of an action
   precludes the parties or their privies from relitigating issues that were or
   could have been raised in that action.” Oreck Direct, L.L.C. v. Dyson, Inc.,
   560 F.3d 398, 401 (5th Cir. 2009) (quoting Allen v. McCurry, 449 U.S. 90, 94
   (1980)). True res judicata, or claim preclusion, is a “venerable legal canon”
   that “insures the finality of judgments and thereby conserves judicial
   resources and protects litigants from multiple lawsuits.” Procter & Gamble
   Co. v. Amway Corp., 376 F.3d 496, 499 (5th Cir. 2004) (internal quotation
   marks and citation omitted). Claim preclusion applies where (1) the parties
   to both actions are identical or are in privity; (2) the first judgment is
   rendered by a court of competent jurisdiction; (3) the first action resulted in
   a final judgment on the merits; and (4) the same claim or cause of action is
   involved in both suits. Id. Chance disagrees with the district court’s analysis
   of the first and fourth elements. We discuss both elements below, comparing
   the 2009 lawsuit with the proposed amended complaint in the instant case.




                                            8
Case: 18-11189       Document: 00515640053            Page: 9      Date Filed: 11/16/2020




                                       No. 18-11189


                          i. Same Claim or Cause of Action
          Chance argues that the prior lawsuit presented only Fourteenth
   Amendment claims arising out of his confinement in the Detention Center
   based on a failure to provide him necessary medical treatment. Clyce I, 515 F.
   App’x at 321–22. He notes that the proposed amended complaint included
   allegations of First, Fourth, Eighth, and Fourteenth Amendment violations.
   He also argues that under the ADA, the RA, and the Individuals with
   Disabilities Education Act (IDEA), 1 the defendants had a continuous duty to
   compensate him for expenses arising from their violations, and since those
   new obligations arose after his stay in the Detention Center, the new claims
   involved a different set of facts. The Appellees assert that the claims in both
   lawsuits were based on the same set of operative facts.
          Res judicata bars the litigation of claims that either have been litigated
   or should have been raised in an earlier suit. Test Masters, 428 F.3d at 571. We
   apply the “transactional test” to determine whether the claims in the second
   suit arise from the “same nucleus of operative facts” as the prior claims.
   OJSC Ukrnafta v. Carpatsky Petroleum Corp., 957 F.3d 487, 504 (5th Cir.
   2020). Under this test, courts must consider “whether the facts are related
   in time, space, origin, or motivation; whether they form a convenient trial
   unit; and whether their treatment as a unit conforms to the parties’
   expectations or business understanding or usage.” Oreck Direct, 560 F.3d at
   402 (internal quotation marks, brackets, and citations omitted).
          As the district court noted, the “transaction” in both the prior lawsuit
   and the instant case “is Chance’s detention at the Hunt County Juvenile
   Detention Center in February and March of 2008.” See Clyce I, 515 F. App’x


          1
             The proposed amended complaint did not contain a claim under the IDEA. It is
   raised for the first time on appeal.




                                             9
Case: 18-11189     Document: 00515640053            Page: 10     Date Filed: 11/16/2020




                                     No. 18-11189


   at 321–22. The fact that Chance now seeks to allege new constitutional and
   statutory violations arising out of his detention is insufficient to overcome res
   judicata. See Snow Ingredients, Inc. v. SnoWizard, Inc., 833 F.3d 512, 522 (5th
   Cir. 2016) (“True res judicata bars recovery when a party seeks to relitigate
   the same facts even when the party argues a novel legal theory.”). Though
   Chance maintains that the injuries alleged in this lawsuit “occurred after he
   left the facility and were continuous” and that the defendants had a duty after
   he left to provide remedial and compensatory services, the actions (or
   inactions) giving rise to that purported duty nevertheless occurred during his
   detention. See Agrilectric Power Partners, Ltd. v. Gene. Elec. Co., 20 F.3d 663,
   665 (5th Cir. 1994) (“If the factual scenario of the two actions parallel, the
   same cause of action is involved in both. The substantive theories advanced,
   forms of relief requested, types of rights asserted, and variations in evidence
   needed do not inform this inquiry.”).
          Further, Chance did not allege that he had contact with any of the
   Appellees after he left the Detention Center or that they committed
   additional acts after his departure that resulted in the harm he suffered. 18
   Charles Alan Wright, Arthur R. Miller & Edward H.
   Cooper, Federal Practice and Procedure § 4409 (3d ed. 2017)
   (“[G]enerally it will be safe to assume that completed conduct gives rise to a
   single claim for all resulting harm, both that experienced at the time of suit
   and that which will continue into the future.”). Thus, Chance’s new claims
   arise out of the same nucleus of facts giving rise to the first lawsuit, and his
   new legal theory does not negate a finding of res judicata.
                               ii. Identity of Parties
          Chance also challenges the district court’s conclusion that though the
   Appellees in the instant action were not identical to or in privity with the
   defendants in the first lawsuit in the traditional sense, the Appellees should




                                          10
Case: 18-11189        Document: 00515640053            Page: 11      Date Filed: 11/16/2020




                                        No. 18-11189


   have been named in the 2009 lawsuit under a theory of nonmutual claim
   preclusion. Chance primarily argues that Williams, Wright, and Farley 2 are
   not in privity with the earlier defendants because Williams was dismissed
   from the first lawsuit without prejudice and Wright and Farley were not party
   to the first lawsuit.
          In the first lawsuit, Chance named as defendants Hunt County, the
   Board, various named individuals including Williams, and unknown
   detention officers. Williams and the unknown detention officers were
   dismissed without prejudice due to failure to serve. The district court
   properly concluded that the Appellees were not parties in the first lawsuit.
   See Nagle v. Lee, 807 F.2d 435, 440 (5th Cir. 1987) (stating that an individual
   does not become a party to a lawsuit unless they voluntarily appear or are
   validly served).
          Nevertheless, res judicata does not require the parties of the two
   actions to be identical, as long as they are in privity. Procter & Gamble, 376
F.3d at 499; Gulf Island-IV, Inc. v. Blue Streak-Gul Is Ops, 24 F.3d 743, 746
   (5th Cir. 1994). “Privity is merely another way of saying that there is
   sufficient identity between parties to prior and subsequent suits for res
   judicata to apply.” Meza v. Gen. Battery Corp., 908 F.2d 1262, 1266 (5th Cir.
   1990). We have recognized privity in three “narrowly-defined” situations
   where non-parties are “sufficiently close” that they have privity with parties
   in the first lawsuit: “(1) where the non-party is a successor in interest to a
   party’s interest in property; (2) where the non-party controlled the prior




          2
             The proposed amended complaint only named the Detention Center, Williams,
   and Wright as defendants, but Chance refers to Farley on appeal. Because Chance may seek
   an opportunity to amend his complaint and name Farley as a defendant, we include Farley
   in our privity analysis.




                                             11
Case: 18-11189       Document: 00515640053              Page: 12       Date Filed: 11/16/2020




                                         No. 18-11189


   litigation; and (3) where the non-party’s interests were adequately
   represented by a party to the original suit.” Id.
           Because the first two circumstances do not apply, we must determine
   whether the Appellees’ “interests were adequately represented” by the
   defendants in the 2009 lawsuit. Id. Parties in a legally recognized relationship,
   such as agents, class representatives, trustees, legal guardians, and
   fiduciaries, typically adequately represent non-parties. Taylor v. Sturgell, 553
U.S. 880, 893–95 (2008). We have also applied claim preclusion to the
   vicarious liability relationship between a private employer and its employees.
   See Lubrizol Corp. v. Exxon Corp., 871 F.2d 1279, 1289 (5th Cir. 1989).
   However, “the concept of ‘adequate representation’ does not refer to
   apparently competent litigation of an issue in a prior suit by a party holding
   parallel interests; rather, it refers to the concept of virtual representation, by
   which a nonparty may be bound because the party to the first suit ‘is so
   closely aligned with his [the nonparty’s] interests as to be his virtual
   representative.’” Freeman v. Lester Coggins Trucking, Inc., 771 F.2d 860, 864
   (5th Cir. 1985) (quoting Aerojet General Corp. v. Askew, 511 F.2d 710, 719 (5th
   Cir. 1975)). “Privity is not established by the mere fact that persons may be
   interested in the same question or in proving the same set of facts.” Id.
   (quoting Hardy v. Johns-Manville Sales Corp., 681 F.2d 334, 340 (5th Cir.
   1982)).
           Here, the previous and current individual defendants were coworkers
   at a county detention center. 3 It is undisputed that the Appellees are not in a



           3
             On appeal, the Appellees do not address the district court’s conclusion that they
   were not in privity with their county employer. We therefore decline to address whether
   privity exists between the Appellees and Hunt County or the Board. See Brinkmann v.
   Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987) (“We will not raise and
   discuss legal issues that [a litigant] has failed to assert.”).




                                               12
Case: 18-11189     Document: 00515640053            Page: 13   Date Filed: 11/16/2020




                                     No. 18-11189


   legally recognized relationship or a vicarious liability relationship with the
   previous defendants. See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (holding
   that government officials cannot be held liable for their subordinates’
   unconstitutional conduct under a theory of respondeat superior). Instead, the
   Appellees rely heavily (as did the district court) on two district court cases
   stating that “members of the same government agency” are generally in
   privity. See Chalmers v. City of Dallas, No. 3:14-CV-36, 2014 WL 7174289, at
   *7 (N.D. Tex. Dec. 16, 2014); McCoy v. Blossom, Civ. No. 09-2146, 2014 WL
1120346, at *4 (W.D. La. Mar. 20, 2014).
          We have recognized privity between “officers of the same
   government”—that is, between federal IRS agents and the IRS
   Commissioner, each of whom acted as a representative of the United
   States—who were sued for assessing an income tax deficiency. Boone v.
   Kurtz, 617 F.2d 435, 436 (5th Cir. 1980) (quoting Sunshine Anthracite Coal
   Co. v. Adkins, 310 U.S. 381, 402–03 (1940)); see also Lariscey v. Smith, 66 F.3d
323, 1995 WL 535008, at *2 (5th Cir. 1995) (finding privity between
   government defendants who “were either the same persons or agencies or
   employees of the federal government” sued for their “civil RICO
   enterprise” depriving a prisoner of his invention and its revenues). We have
   also found privity between officers of the same state agency—i.e., between
   game wardens of the Texas Parks and Wildlife Department and other officials
   of the same Department—sued for investigating a fishery operation. Fregia
   v. Bright, 750 F. App’x 296, 300 (5th Cir. 2018). Privity existed in these cases
   because the plaintiff sought to relitigate the same agency action against
   different officers of the same agency. Similarly, privity was found in Chalmers
   because the plaintiff sued employees of the same government entity (the City
   of Dallas) for the fourth time over the state’s statutory requirement that he
   register as a sex offender; that is, over a singular government action, not the
   individual actions of each employee. 2014 WL 7174289, at *7; see also




                                          13
Case: 18-11189     Document: 00515640053            Page: 14   Date Filed: 11/16/2020




                                     No. 18-11189


   Sunshine Anthracite, 310 U.S. at 402–03 (“There is privity between officers
   of the same government so that a judgment in a suit between a party and a
   representative of the United States is res judicata in relitigation of the same
   issue between that party and another officer of the government.” (emphasis
   added)).
          Privity, however, does not exist merely because the previous and
   current litigants work for the same government entity. In Nagle v. Lee, we
   refused to find privity between a sheriff and deputy sheriffs, where the sheriff
   was accused of negligent supervision and the deputy sheriffs were later sued
   for excessive force. 807 F.2d 435, 440 (5th Cir. 1987). We noted “the
   individual nature of [the sheriff’s] presence” in the first suit and that the
   sheriff was not “acting as a representative of the officers.” Id. n.4. It could
   not be said that the deputy sheriffs’ interests were “adequately represented”
   by the sheriff in the prior lawsuit. Meza, 908 F.2d at 1266. Accordingly, the
   Fifth Circuit has never adopted a rule that privity exists between officers of
   the same government simply because they are coworkers; thus, the district
   court’s reliance on McCoy was misplaced.
          Guided by our precedent and the general principle that nonmutual
   claim preclusion is “generally disfavored,” we cannot affirm the district
   court’s dismissal on res judicata grounds. NY Pizzeria, Inc. v. Syal, 53 F.
   Supp. 3d 962, 969 (S.D. Tex. 2014) (citation omitted); see also Sidag
   Aktiengesellschaft v. Smoked Foods Prods. Co., 776 F.2d 1270, 1275 n.4 (5th Cir.
   1985) (“The arguments for nonmutual claim preclusion beyond situations
   involving indemnification or derivative relationships, and protection of a pre-
   existing judgment, are substantially weaker than the arguments for
   nonmutual issue preclusion.” (internal quotation marks and citation
   omitted)). Unlike Boone and Fregia, Chance did not seek to relitigate the same
   official agency action. Instead, the previous defendants were sued for their
   individual acts of medical negligence, while the proposed amended complaint



                                         14
Case: 18-11189      Document: 00515640053             Page: 15     Date Filed: 11/16/2020




                                       No. 18-11189


   enumerated distinct, discrete actions of each Appellee that could make them
   individually liable for Chance’s injuries. Specifically, Chance alleged new
   facts against Wright for retaliation, sexual assault, and excessive force; Farley
   for lying in his investigatory reports; and Williams for retaliation and medical
   negligence. We doubt that the Appellees’ interests were “adequately
   represented” by any of the defendants in the prior suit because only the
   Appellees would be personally liable for any judgments against them in the
   instant case. Meza, 908 F.2d at 1266; cf. Harmon v. Dallas Cty., 927 F.3d 884,
   891 (5th Cir. 2019) (noting that a state actor sued in an individual capacity for
   discrete actions must satisfy the judgment out of his own pocket). Indeed, the
   dismissal order in the first suit expressly stated that it was without prejudice
   as to Williams and the unnamed officials. Accordingly, the district court
   erred in finding privity between the prior individual defendants and the
   Appellees. 4
                           C. Leave To Amend Complaint
          Lastly, we address Chance’s argument that the district court abused
   its discretion in denying his motion for leave to amend his pleadings. Courts
   should “freely give leave” for parties to amend pleadings “when justice so
   requires,” Fed. R. Civ. P. 15(a)(2), and they should favor granting leave
   to amend unless a party unduly delayed raising the claim, the motion resulted
   from bad faith or a dilatory motive, a litigant had been given previous
   opportunities to cure deficiencies which were not exercised, the opposing
   party would suffer undue prejudice, or an amendment would be futile. See
   Lowrey v. Texas A&M Univ. Sys., 117 F.3d 242, 245 (5th Cir. 1997) (citing


          4
             On appeal, Chance does not challenge the district court’s finding of privity
   between the Detention Center and the Board, so we deem the issue abandoned. See
   Brinkmann, 813 F.2d at 748. Accordingly, on remand, Chance is precluded from bringing
   claims against the Detention Center.




                                            15
Case: 18-11189      Document: 00515640053           Page: 16   Date Filed: 11/16/2020




                                     No. 18-11189


   Foman v. Davis, 371 U.S. 178, 182 (1962)). Pro se litigants should generally
   have an opportunity to amend their complaint before it is dismissed. Brewster
   v. Dretke, 587 F.3d 764, 767–68 (5th Cir. 2009).We normally review the
   denial of a motion to amend for abuse of discretion, but where the district
   court’s denial of leave to amend was based solely on futility, we apply a de
   novo standard of review. City of Clinton v. Pilgrim’s Pride Corp., 632 F.3d 148,
   152 (5th Cir. 2010).
            After obtaining counsel, Chance requested leave to amend his pro se
   complaint in order to name Chance as the only plaintiff and the Detention
   Center, Wright, and Williams as the only defendants; delete the class action
   considerations; and clarify his original claims. The magistrate judge
   suggested that the amendment would be “futile” if the action were barred by
   res judicata. The district court allowed Chance to submit supplemental
   briefing as to how the proposed amended claims would survive res judicata.
   Once it concluded that claim preclusion should apply, the motion to amend
   was denied.
            We cannot say that the district court abused its discretion in denying
   leave to amend. The amendment would not have necessarily precluded a
   finding of res judicata because the proposed amended complaint still named
   the Appellees as defendants and only clarified the original claims against
   them. Nevertheless, on remand, Chance is free to file another motion
   requesting permission to amend, which the district court should consider
   granting in light of the federal rules’ liberal policy of allowing amendments to
   pleadings. See Dussouy v. Gulf Coast Inv. Corp., 660 F.2d 594, 598 (5th Cir.
   1981).




                                          16
Case: 18-11189     Document: 00515640053            Page: 17   Date Filed: 11/16/2020




                                     No. 18-11189


                                   IV. Conclusion
          For the foregoing reasons, we REVERSE the district court’s
   judgment dismissing the case and REMAND for further proceedings
   consistent with this opinion.




                                          17